Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is response to Remarks filed on 06/29/2022.
Claims 1-20 are pending in this Office Action. Claims 1, and 11 are independent claims.
Priority
Applicant’s claim for the benefit of a prior-filed application 15349591, filed 11/11/2016 ,now U.S. Patent #10929363, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements filed 03/25/2022 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been signed as attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.1. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10929363 (issued 02/23/2021 to the parent application 15/349591). Although the conflicting are not patentably distinct from each other because since the claims of the U.S. Patent 10929363 contain elements of the claims of the instant application, and as such, anticipate the claims of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Detailed mappings between limitation/claim of the instant application and U.S. Patent 10929363 will be again presented when allowable subject matters defined for the instant application and the U.S. Patent 10929363 and terminal disclaimer deems necessary. 
Instant Application claims 1-20
Patent 10929363 claims 1-20
1. A computer program product for providing support for identification of problem root cause in a computing system, the computer program product comprising one or more computer readable storage mediums having program code embodied therewith, the program code comprising programming instructions for:
providing a knowledge base for mapping monitoring programs with respective to one or more technical problem definitions and a predefined system configuration, the technical problems being defined using a predefined data structure;




receiving from a requester an inquiry relating to the computing system, the inquiry indicating a technical problem statement of the computing system;
parsing the received inquiry for constructing a problem description in accordance with the predefined data structure that is used to define the technical problems that are stored in the knowledge base;








identifying a set of monitoring programs of the knowledge base using the constructed problem description;











2. The computer program product as recited in claim 1, a monitoring program of the set of monitoring programs comprising real-time data monitoring instructions that when executed perform a real-time evaluation of current performances of the computing system.

3. The computer program product as recited in claim 1, a monitoring program of the set of monitoring programs comprising instructions that when executed perform an offline evaluation of performances of the computing system using historical data collected for at least the computing system.
4. The computer program product as recited in claim l, the set of monitoring programs comprising multi-step processing instructions that when executed perform a guided step-by-step execution.


5. The computer program product as recited in claim 4, wherein a switch between the steps is controlled by the requester

6. The computer program product as recited in claim 1, wherein the program code further comprises the programming instructions for:
instantiating the set of monitoring programs in a monitor system; and
providing the instantiated programs to the requester as support for identification of the problem root cause.






7. The computer program product as recited in claim 6, wherein the program code further comprises the programming instructions for:
receiving a selection of one or more instantiated monitoring programs, and responsive to the received selection executing the selected monitoring programs on the computing system via the associated monitoring system.


8. The computer program product as recited in claim 6, wherein the program code further comprises the programming instructions for:
providing an interface, wherein the inquiry is received via the interface, the providing of the instantiated programs comprising: 


displaying on the interface user interface elements pointing to the instantiated programs in the monitoring system.

9. The computer program product as recited in claim 8, wherein the user interface elements comprise hyperlinks.

10. The computer program product as recited in claim 6, ,wherein the program code further comprises the programming instructions for:

assigning to each of the instantiated programs a residency time; and
in response to determining that time elapsed from providing an instantiated program of the instantiated programs exceeds the respective residency time deleting the instantiated program.

11. A system, comprising:
a memory for storing a computer program for providing support for identification of problem root cause in a computing system; and
a processor connected to said memory, wherein said processor is configured to execute program instructions of the computer program comprising:
providing a knowledge base for mapping monitoring programs with respective to one or more technical problem definitions and a predefined system configuration, the technical problems being defined using a predefined data structure;




receiving from a requester an inquiry relating to the computing system, the inquiry indicating a technical problem statement of the computing system;

parsing the received inquiry for constructing a problem description in accordance with the predefined data structure that is used to define the technical problems that are stored in the knowledge base;









identifying a set of monitoring programs of the knowledge base using the constructed problem description;










12. The system as recited in claim 11, a monitoring program of the set of monitoring programs comprising real-time data monitoring instructions that when executed perform a real-time evaluation of current performances of the computing system.

13. The system as recited in claim 11, a monitoring program of the set of monitoring programs comprising instructions that when executed perform an offline evaluation of performances of the computing system using hist01ical data collected for at least the computing system.


14. The system as recited in claim 11, the set of monitoring programs comprising multi-step processing instructions that when executed perform a guided step-by-step execution.

15. The system as recited in claim 14, wherein a switch between the steps is controlled by the requester.





16. The system as recited in claim 11, wherein the program code further comprises the programming instructions for:
instantiating the set of monitoring programs in a monitor system; and
providing the instantiated programs to the requester as support for identification of the problem root cause.


17. The system as recited in claim 11, wherein the program instructions of the computer program further comprise:
receiving a selection of one or more instantiated monitoring programs, and
 responsive to the received selection executing the selected monitoring programs on the computing system via the associated monitoring system.
18. The system as recited in claim 11, wherein the program instructions of the computer program further comprise:
providing an interface, wherein the inquiry is received via the interface, the providing of the instantiated programs comprising: displaying on the interface user interface elements pointing to the instantiated programs in the monitoring system.


19. The system as recited m claim 18, wherein the user interface elements comprise hyperlinks.


20. The system as recited in claim 11, wherein the program instructions of the computer program further comprise:
assigning to each of the instantiated programs a residency time; and
in response to determining that time elapsed from providing an instantiated program of the instantiated programs exceeds the respective residency time deleting the instantiated program.
1. A computer program product for providing support for identification of problem root cause in a computing system, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: 
providing a knowledge base for mapping monitoring programs with respective to one or more technical problem definitions and a predefined system configuration, the technical problems being defined using a predefined data structure; 
providing a monitor system for monitoring the computing system using the monitoring programs; 
receiving from a requester an inquiry relating to the computing system, the inquiry indicating a technical problem statement of the computing system; 
parsing the received inquiry for constructing a problem description in accordance with the predefined data structure that is used to define the technical problems that are stored in the knowledge base, wherein the received inquiry is parsed using a predefined metadata, wherein the predefined metadata comprises meta information about technical problems and hardware and/or software configurations in association with corresponding values of attributes of the technical problems and the hardware and/or software configurations, respectively; 
identifying a set of monitoring programs of the knowledge base using the constructed problem description by performing a search in the knowledge base using the constructed problem description thereby resulting in a ranked list of the set of monitoring programs; 
using software and/or hardware configuration data of the computing system for instantiating the set of monitoring programs in the monitor system; and 
providing the instantiated programs to the requester as support for identification of the problem root cause.

2. The computer program product of claim 1, a monitoring program of the set of monitoring programs comprising real-time data monitoring instructions that when executed perform a real-time evaluation of current performances of the computing system.

3. The computer program product as recited in claim 1, a monitoring program of the set of monitoring programs comprising instructions that when executed perform an offline evaluation of performances of the computing system using historical data collected for at least the computing system.
4. The computer program product as recited in claim 1, the set of monitoring programs comprising multi-step processing instructions that when executed perform a guided step-by-step execution.

5. The computer program product as recited in claim 4, wherein a switch between the steps is controlled by the requester.









6. The computer program product as recited in claim 1, wherein the monitor system is part of the computing system or of a remote computing system connected to the computing system.

7. The computer program product as recited in claim 1, wherein the program code further comprises the programming instructions for: receiving a selection of one or more instantiated monitoring programs, and responsive to the received selection executing the selected monitoring programs on the computing system via the associated monitoring system.

8. The computer program product as recited in claim 1, wherein the program code further comprises the programming instructions for: 
providing an interface, wherein the inquiry is received via the interface, the providing of the instantiated programs comprising: 
displaying on the interface user interface elements pointing to the instantiated programs in the monitoring system.

9. The computer program product as recited in claim 8, wherein the user interface elements comprise hyperlinks.

10. The computer program product as recited in claim 1, wherein the program code further comprises the programming instructions for: 
assigning to each of the instantiated programs a residency time; and in response to determining that time elapsed from providing an instantiated program of the instantiated programs exceeds the respective residency time deleting the instantiated program.

11. A system, comprising: a memory unit for storing a computer program for providing support for identification of problem root cause in a computing system; and 
a processor coupled to the memory unit, wherein the processor is configured to execute the program instructions of the computer program comprising: 
providing a knowledge base for mapping monitoring programs with respective to one or more technical problem definitions and a predefined system configuration, the technical problems being defined using a predefined data structure; 
providing a monitor system for monitoring the computing system using the monitoring programs; 
receiving from a requester an inquiry relating to the computing system, the inquiry indicating a technical problem statement of the computing system; 

parsing the received inquiry for constructing a problem description in accordance with the predefined data structure that is used to define the technical problems that are stored in the knowledge base, wherein the received inquiry is parsed using a predefined metadata, wherein the predefined metadata comprises meta information about technical problems and hardware and/or software configurations in association with corresponding values of attributes of the technical problems and the hardware and/or software configurations, respectively; 
identifying a set of monitoring programs of the knowledge base using the constructed problem description by performing a search in the knowledge base using the constructed problem description thereby resulting in a ranked list of the set of monitoring programs; 
using software and/or hardware configuration data of the computing system for instantiating the set of monitoring programs in the monitor system; and 
providing the instantiated programs to the requester as support for identification of the problem root cause.

12. The system of claim 11, a monitoring program of the set of monitoring programs comprising real-time data monitoring instructions that when executed perform a real-time evaluation of current performances of the computing system.

13. The system as recited in claim 11, a monitoring program of the set of monitoring programs comprising instructions that when executed perform an offline evaluation of performances of the computing system using historical data collected for at least the computing system.

14. The system as recited in claim 11, the set of monitoring programs comprising multi-step processing instructions that when executed perform a guided step-by-step execution.

15. The system as recited in claim 14, wherein a switch between the steps is controlled by the requester.

16. The system as recited in claim 11, wherein the monitor system is part of the computing system or of a remote computing system connected to the computing system.










17. The system as recited in claim 11, wherein the program instructions of the computer program further comprise: 
receiving a selection of one or more instantiated monitoring programs, and responsive to the received selection executing the selected monitoring programs on the computing system via the associated monitoring system.
18. The system as recited in claim 11, wherein the program instructions of the computer program further comprise: 
providing an interface, wherein the inquiry is received via the interface, the providing of the instantiated programs comprising: displaying on the interface user interface elements pointing to the instantiated programs in the monitoring system.

19. The system as recited in claim 18, wherein the user interface elements comprise hyperlinks.

20. The system as recited in claim 11, wherein the program instructions of the computer program further comprise: 
assigning to each of the instantiated programs a residency time; and 
in response to determining that time elapsed from providing an instantiated program of the instantiated programs exceeds the respective residency time deleting the instantiated program.

 
“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Allowable Subject Matter
Claims 1-20 are allowed and currently objected to as being subjected to rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No  10929363. 
The following is the Examiner's statement of reasons for allowance:
In light of prosecution histories of the parent application and current endeavor on the instant application, thorough searches and investigations on prior art have been conducted on the domains (PE2E, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.).
However, no references previously cited or newly searched are considered the closest art disclosing partially the subject matters recited in the instant application, especially on the subject matters of providing support for identification of problem root cause in a computing system.
Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114.  The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
July 26, 2022